IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00216-CR

KERONE MARCELL FELDER,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the County Court at Law
                               Navarro County, Texas
                             Trial Court No. C37666-CR


                           MEMORANDUM OPINION


       Kerone Felder entered a plea of guilty to the offense of possession with intent to

deliver a controlled substance. The trial court found the enhancement paragraph to be

true and assessed punishment at 27 years confinement. We affirm.

       In the sole issue on appeal, Felder complains that the trial court erred in denying

his motion to suppress evidence. When reviewing a trial court's ruling on a motion to

suppress, we view the evidence in the light most favorable to the trial court's ruling. State
v. Robinson, 334 S.W.3d 776, 778 (Tex. Crim. App. 2011); State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006). The trial judge is the sole trier of fact and judge of the credibility

of the witnesses and the weight to be given to their testimony. Wiede v. State, 214 S.W.3d

17, 24-25 (Tex. Crim. App. 2007). Therefore, we give almost total deference to the trial

court's rulings on (1) questions of historical fact, even if the trial court's determination of

those facts was not based on an evaluation of credibility and demeanor; and (2)

application-of-law-to-fact questions that turn on an evaluation of credibility and

demeanor. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007). But when

application-of-law-to-fact questions do not turn on the credibility and demeanor of the

witnesses, such as the determination of reasonable suspicion, we review the trial court's

ruling on those questions de novo. Hereford v. State, 339 S.W.3d 111, 118 (Tex. Crim. App.

2011); Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000).

        Officer David Nazar, with the Corsicana Police Department, testified at the

hearing on the motion to suppress that on June 1, 2017, he was on patrol working traffic.

Officer Nazar was stopped at a red light when he observed a vehicle go through the

intersection “a split second” after the light for Officer Nazar turned green. Officer Nazar

believed the vehicle ran the red light based upon his knowledge that there is a delay in

the time when a light at the intersection turns red and the other light turns green.

        Officer Nazar initiated a traffic stop and Felder informed him that he did not have

a valid driver’s license. Officer Nazar learned that Felder had a previous conviction for


Felder v. State                                                                          Page 2
driving without a valid driver’s license, and he placed Felder under arrest for driving

without a valid license. Felder was searched at the jail and jailers found a Crown Royal

bag containing smaller plastic baggies with a white powdery substance in Felder’s sock.

        Felder presented the testimony of a private investigator who determined based

upon a video of the offense that the light was yellow when Felder entered the intersection.

There was disagreement between the State and Felder’s attorney after viewing the video

of the offense on whether the light was red or yellow at the time Felder entered the

intersection.     Officer Nazar testified that he believed Felder ran the red light and

committed a traffic offense.

        Felder argues that the trial court erred in denying the motion to suppress because

Officer Nazar had no reasonable suspicion for the traffic stop as the video evidence shows

that he did not run the red light.      Felder contends that all the evidence obtained

subsequent to the illegal stop should have been suppressed.

        Police officers may stop and detain a person if they have a reasonable suspicion

that a traffic violation is in progress or has been committed. Garcia v. State, 827 S.W.2d

937, 944 (Tex. Crim. App. 1992); Rush v. State, 549 S.W.3d 755, 758 (Tex. App.—Waco 2017,

no pet.). The question is not whether Felder was guilty of the traffic offense, but whether

Officer Nazar had a reasonable suspicion that he was. Jaganathan v. State, 479 S.W.3d 244,

247 (Tex. Crim. App. 2015).       Reasonable suspicion exists if an officer has specific,

articulable facts that, when combined with rational inferences from those facts, would


Felder v. State                                                                      Page 3
lead the officer to reasonably conclude that a particular person is, has been, or soon will

be engaged in criminal activity. Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005).

        Officer Nazar testified that Felder went through the intersection “a split second”

after the light for Officer Nazar turned green. Officer Nazar was aware that there is a

delay in the light turning green after the other light has turned red. Officer Nazar had a

reasonable suspicion that Felder ran the red light based upon his observation of Felder

going through the intersection close in time to his light turning green. The trial court did

not abuse its discretion in denying Felder’s motion to suppress. We overrule the sole

issue on appeal.

        We affirm the trial court’s judgment.




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed March 6, 2019
Do not publish
[CRPM]




Felder v. State                                                                       Page 4